March 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               JONATHAN IZQUIERDO GONZALES, Appellant

NO. 14-12-00423-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment of the trial court is
REFORMED to reflect administrative fees assessed in the amount of $781.00
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.